Cooley, C. J.
The respondent was convicted of a felony in the county of Saginaw. After conviction it came to the knowledge of the circuit judge that one of the jurors was of foreign birth, and had never taken final papers of naturalization. ' He had however resided in the county of Saginaw for ten years, and was-assessed for taxation, and more than five ye&rs before the trial had in due form of law declared his .intention to become a citizen. This brought him within the terms of the Constitution prescribing the qualifications of electors. The circuit judge certifies the case to this Court for its opinion on the question whether the alienage of this juror affected the verdict with invalidity. For the reasons given in People v. Scott, herewith decided, ante, p. 154, it will be certified in the negative.
The other Justices concurred.